DETAILED ACTION
Claims 1, 6-9, 11, 16-18, and 20-21 are pending in the current action. 

Priority
The previous Notice of Allowance filed August 11th 2022 failed to recognize that the priority documents were filed in the parent application. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/800,414, filed on February 25th 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-9, 11, 16-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments pertaining to the prior art combination of McCulloch et al. (US2013/0282345) in view of Wyland et al. (US2017/0005574) in view of Yahav (US2012/0147328) are persuasive. The amendment to the claims would require that “a depth sensor including a light emitter, wherein the light emitter comprises light sources disposed in a plurality of regions; … obtain a 2D location of a gaze point … determine a region, among the plurality of regions, corresponding to the obtained 2D location of the gaze point of the user, control the light sources disposed in the determined region to output light, and obtain depth information about the one or more objects, based on the output light by the light sources disposed in the determined region” as shown in figure 6 of the applicant’s specification. In an analogous field of endeavor Ollila et al. (US2019/0235248) paragraph 63 teaches a plurality of illuminators to illuminate a particular focal plane with a specific wavelength of the illuminator. However, the Examiner finds it non-obvious to incorporate the teachings of Ollila into McCulloch, Wyland, and Yahav to arrive at the claimed limitation. Thus, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624